Citation Nr: 1403315	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-46 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to February 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2011 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file.

(The issue of service connection for hypertension is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's GERD is characterized by regurgitation, heartburn, vomiting, nausea, sleep disturbance, and epigastric pain, which symptoms are not productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in June 2010 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran has been examined, and the examination addressed findings necessary to apply the pertinent rating criteria.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

GERD

The Veteran was originally granted service connection for GERD in an October 2009 rating decision.  A 10 percent rating was assigned, effective August 18, 2009.  In March 2010, the Veteran submitted a claim for an increased evaluation, noting that his symptoms had worsened since the October 2009 rating.  The resulting July 2010 rating decision, currently at issue, continued this 10 percent evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Currently, the Veteran's GERD is rated under hyphenated Diagnostic Code 7399-
7346, which evaluates impairment from a hiatal hernia.  38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  Id.  These classifications of considerable and severe impairment of health are not defined further in the rating schedule.  

The Board notes that the Veteran is currently service connected for left shoulder posterior inferior labral tear.  The symptoms of this condition include left shoulder pain.  Compensation for the same symptom under multiple diagnostic codes is to be avoided as impermissible pyramiding.  38 C.F.R. § 4.14.  As the evidence of record attributes this left shoulder pain to his service-connected left shoulder condition and not his GERD, the Board will not consider this as a symptom of GERD for rating purposes.

A September 2009 VA outpatient treatment record noted a decrease in melenic stools since the Veteran stopped drinking alcohol.

At the time of his October 2009 VA examination, the Veteran reported episodes of melena after drinking alcohol occurring every two to three months.  He reported that his GERD symptoms bothered him most at night or after eating a large meal, particularly spicy foods.  Sometimes after eating he would burp and feel regurgitated food in the back of his mouth.  He took medication for these symptoms and reported good results after two weeks on a new medication.  He reported no weight gain or loss since service.

The Veteran's March 2010 VA upper gastrointestinal endoscopy found no evidence of ulcer.

In an April 2010 submission related to an umbilical hernia claim not currently before the Board, the Veteran's representative noted that the Veteran's GERD caused nausea and vomiting.

At the time of a May 2010 VA examination, the Veteran reported that his GERD was better controlled with medication as his daily dose had recently been doubled.  Specifically, he noted decreased burning after meals and with lifting and twisting.  There was no anemia, nausea, vomiting, melena, or hematemesis.  He reported some fluctuations in weight and stated that he had been unable to gain weight since his separation from active duty.  He reported quitting alcohol use three years prior as alcohol consumption increased his reflux symptoms.  

In his September 2010 Notice of Disagreement, the Veteran argued that his symptoms had become less prevalent due to an increase in his medication.

In his November 2010 VA Form 9, the Veteran reported persistently recurrent epigastric distress with regurgitation.

At the time of a July 2011 VA examination, the Veteran reported experiencing increased regurgitation in the preceding 12-month period.  This included an increased burping of gas, which was sometimes followed by liquid coming into the back of his mouth.  He also reported increased nighttime symptoms of regurgitation and heartburn.  He continued to take prescription and over-the-counter medications to treat his symptoms.  There were no fevers or chills and no significant weight loss or gain in the last six months.  There was no nausea, vomiting, diarrhea, bloody or black stools, or anemia.  The Veteran reported occasional epigastric abdominal pain during episodes of heartburn.  He reported constipation related to pain medication.

At the July 2012 VA examination, the Veteran reported that his GERD symptoms over the prior 12 months had consisted of epigastric pain occurring 15-20 minutes after eating a normal-sized meal with the onset of epigastric pain coming on fast when he was "in a hurry."  He reported nausea with the onset of this epigastric pain and frequent regurgitation, even when standing during the daytime and doing normal activities.  He had to elevate the head of his bed.  He reported generally waking up twice a night with heartburn in his upper chest and frequently getting up to "cough and spit."  He denied obvious wheezing or aspiration of gastric contents during these episodes.  This was treated with medication and his response to treatment was noted to be fair to good.  There were no fevers or chills.  The Veteran reported weight gain of 25 pounds during the prior year, but reduced that by six pounds in the prior three months.  He reported frequent nausea associated with regurgitation, but true vomiting was much less frequent (eight times during the prior six months).  He described abdominal pain as a dull epigastric ache.  He reported no diarrhea, but some constipation attributed to pain medication.  He reported no bloody or black stools.  There was no anemia.  The examiner specifically noted symptoms of persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, transient nausea (more than four times during the prior year), sleep disturbances caused by esophageal reflux (more than four times during the prior year), and transient vomiting (more than four times during the prior year).  The examiner noted that the Veteran had not undergone any additional endoscopic or upper gastrointestinal diagnostic procedures since the July 2011 VA examination.  His current history of reflux symptoms was not suggestive of additional sequelae of esophageal reflux disease.  The Veteran had normal hemoglobin with no suggestion of chronic blood loss.  His serum albumin remained normal, consistent with adequate nutritional intake.  The Veteran was found to be able to perform substantial gainful employment and to work in his chosen profession. 

At his May 2013 hearing, the Veteran reported daily regurgitation, involving  "liquid with chunks in it" that he would either swallow or spit out, and heart burn.  He reported twice monthly vomiting to the point where he felt he lost his entire meal.  On "bad days," which occurred frequently, he also had pain in the middle of his chest.  The Veteran further testified that he had changed his diet and habits to accommodate this condition.  The Veteran's representative indicated a belief that the October 2009 VA examiner had stated that the Veteran met the criteria for a 30 percent evaluation, however, the Board's review of this record does not reveal any such notation.

Based on the above, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the existing 10 percent rating.  The Veteran's symptoms during the relevant period include regurgitation, heartburn, vomiting, nausea, sleep disturbance, and epigastric pain.  Additionally, the melena (black stools) reported in records prior to his increased rating claim is no longer shown in the recent records.  This symptom was associated with the Veteran's consumption of alcohol and appears to have resolved since he stopped consuming alcohol.  The Veteran's symptoms were not productive of considerable impairment of health and, thus, a 10 percent evaluation is warranted for these symptoms at a lesser severity.  38 C.F.R. § 4.114, DC 7346.  These symptoms, while persistent, have not been shown to interfere with his employment or to create a considerable impairment.  No examiner has suggested that he has impairment of health due to GERD that is considered "considerable."  Indeed, the Veteran's lay statements and medical records suggest that his symptoms have become less prevalent due to medication.  Therefore, the preponderance of the evidence is against the claim for an assignment of a rating in excess of 10 percent.

The Board has also considered whether a higher evaluation is available under another diagnostic code, but finds that the Veteran's symptoms are best addressed under the criteria for hiatal hernia as all of the symptoms described are listed in the rating criteria for that disability.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as anemia and material weight loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, including his symptoms of regurgitation, heartburn (pyrosis), vomiting, and nausea.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

A rating higher than 10 percent for GERD is denied.



REMAND

The Veteran has claimed hypertension secondary to his service-connected anxiety disorder.  Specifically, the Veteran, through his representative, has argued that he smoked as a result of his anxiety and that smoking contributed to his hypertension.  See November 2012 Addendum to Pre-Certification Review in Lieu of 646.  In this regard, the Board notes that while the law prohibits service connection of a disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service, such prohibition does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the Veteran's service where that disability is proximately due to or aggravated by a service-connected disability that is not service connected on the basis of being attributable to the Veteran's use of tobacco products during service.  See VAOPGCPREC 6-2003 (October 28, 2003); see also 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).

In a July 2012 opinion, a VA examiner found that the Veteran's hypertension was less likely as not caused by his military service and that it was less likely as not caused by or aggravated by the Veteran's service-connected anxiety condition or the treatment for such condition.  In this way, the secondary service connection opinion does not directly address the Veteran's contentions, which are that his hypertension was caused by or aggravated by his tobacco use and that his tobacco use, in turn, was caused by or aggravated by his service-connected anxiety.  As such, an addendum opinion addressing this contention is necessary.

Insofar as the record shows that the Veteran smoked tobacco prior to his entrance to service, the question more accurately becomes whether any aggravation of the Veteran's use of tobacco due to his service-connected anxiety caused or aggravated his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the VA examiner who provided the July 2012 opinion or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion that specifically addresses the Veteran's contentions regarding the impact of his tobacco use on his hypertension.  Specifically, the examiner should address whether the Veteran's hypertension was caused by or aggravated by his tobacco use and whether his tobacco use, in turn, was caused by or aggravated by his service-connected anxiety.

The examiner should use the Veteran's level of tobacco use at the time of his entrance examination as the baseline for determining the extent to which his tobacco use changed after his deployment to Korea (the documented onset of his anxiety).

After determining the extent to which the Veteran's tobacco use changed on account of his anxiety disorder, the examiner should provide an opinion as to whether it is at least as likely as not that this change in his tobacco use caused or made worse the Veteran's hypertension.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.  For example, if the Veteran's hypertension is causally linked to a change in the Veteran's tobacco use, a psychologist's opinion may become necessary to determine if such a change was caused by the Veteran's service-connected anxiety.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


